Citation Nr: 1117511	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a disability involving the digestive system, claimed as chronic heartburn and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1998, with subsequent (unverified) periods of active duty service in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a disability involving the digestive system, claimed as chronic heartburn and GERD, that is due to any incident or event in active military service.  


CONCLUSION OF LAW

A disability involving the digestive system, claimed as chronic heartburn and GERD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking to establish service connection for a disability involving the digestive system, claimed as chronic heartburn and GERD.  He has asserted that he manifested heartburn and reflux in service and that he was seen multiple times in July and August 1997 for the claimed condition.  He has also asserted that he has suffered from heartburn since 1997 and, since that time, he has used over-the-counter medications which worked until 2007 when he sought treatment.  

The service treatment records (STRs) reflect that, in July 1997, the Veteran sought treatment for cramps in the mid-abdominal area after reporting that people in his wife's office had been sick.  The assessment was viral gastroenteritis.  In August 1997, the Veteran presented for treatment reporting that he recently returned from Mexico and noticed heartburn for three days, with stomach/abdominal cramps, gas, black stools, and nausea.  The assessment was infectious diarrhea and he was started on medication.  Three days later the Veteran presented for follow-up reporting that he was still having stomach pain after eating, but he denied having fever, diarrhea, or heartburn.  The assessment was questionable parasitic infestation and he was continued on medication.  Five days later, the Veteran presented for follow-up reporting that, while he felt tired, his abdominal pain and cramping had improved and he was doing much better.  He was advised to use Maalox or Mylanta for pain before eating.  

The STRs do not reflect that the Veteran complained of or sought treatment for any digestive system problems, including heartburn or stomach cramps, at any other subsequent time during active service.  In this regard, the Board finds probative that the Veteran specifically denied having heartburn during follow-up treatment three days later.  The STRs do not contain the Veteran's separation examination report; however, there is a medical assessment, dated January 1998, wherein the Veteran reported experiencing multiple medical problems since 1993, including problems with his low back, elbow, hair loss, left jaw, hearing loss and knees; however, the Veteran did not report or mention having a chronic digestive problem that was manifested during service or at that time.  

Therefore, while the STRs show that the Veteran sought treatment for heartburn and cramping during service, the Board finds that the STRs do not show chronic residuals associated with his digestive system problems.  

As noted, the Veteran has asserted that he has suffered from heartburn since 1997, for which he used over-the-counter medications, which is considered competent lay evidence.  He has asserted that he did not complain of or seek treatment for his continued symptoms because the over-the-counter medications worked well until 2007, when he sought treatment.  

Indeed, the first time the Veteran is shown to seek treatment for digestive problems following service is in August 2007, almost ten years after he was separated from service.  An August 2007 VA treatment record reflects that the Veteran was being treated for lumbago and hypertension but reported noting heartburn for six to eight months.  He reported having heartburn four out of seven days but he denied having black or bloody stool.  The diagnosis was GERD, with symptoms about once a week, and subsequent treatment records show the Veteran's GERD was treated with Zantac.  

As noted, the Veteran's report of continued heartburn since service is considered competent; however, the Board finds that the Veteran's reported history of continued symptomatology since service is not credible for the following reasons:  At the outset, the Board again notes that the STRs do not contain any complaints or treatment for heartburn or any other symptoms involving the digestive system following the initial treatment received in August 1997.  In addition, the Board finds probative that almost ten years lapsed between the Veteran's discharge from service in 1998 and the first time he is shown to seek treatment for heartburn in 2007.  Moreover, the Board finds highly probative that, when the Veteran sought treatment in 2007, he did not report that his heartburn symptoms began in service or were of longstanding duration or that he had been taking over-the-counter medication to treat his symptoms.  Instead, he reported that he noticed his heartburn symptoms for six to eight months.  At this point, the Veteran himself has provided highly probative factual evidence against his own claim.  
 
In this regard, the Veteran has asserted that, when he sought treatment in 2007, he reported that his over-the-counter medications had not been working for six to eight month.  See November 2008 Notice of Disagreement.  However, the Board finds that the Veteran's subsequent statement regarding his 2007 treatment is not credible because it is not consistent with the information documented in the August 2007 treatment record, which is considered significantly probative regarding the Veteran's medical state at that time.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In addition to the foregoing, the Board notes that the evidentiary record reflects that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including as early as 1997.  Significantly, however, he never reported complaints of heartburn or other symptoms involving his digestive system.  The Board also finds probative that the Veteran sought to establish service connection for low back pain, hair loss, and right elbow problems in March 1998, immediately after discharge, with no mention of heartburn or other chronic gastrointestinal problems.  In this context, the Board finds highly probative that the disabilities claimed in March 1998 are nearly identical to the disabilities reported on the medical assessment the Veteran completed in January 1998, merely two months before discharge from service.  

Therefore, after considering the Veteran's statements asserting continuity of symptomatology, the Board finds that his current statements and recollections regarding his symptoms are of lessened probative value and that continuity of symptomatology has not been established by credible lay or medical evidence.  

In evaluating the ultimate merit of this claim, the Board places significant probative value on the VA examination conducted in October 2006 in conjunction with this claim.  At that examination, the Veteran reported having diarrhea and urgency since 1997, although he had not seen anyone or received diagnostic testing for those symptoms.  He also reported having heartburn after meals or drinking juice or coffee and he reported that his symptoms occur daily or multiple times a day until he began his current medication.  The VA examiner reviewed the claims file and noted the Veteran's medical history as it pertained to his digestive system.  After physical examination and discussing the spectrum of conditions and symptoms attributable to reflux, the VA examiner diagnosed physiologic reflux and episodic diarrhea.  

The VA examiner opined that the Veteran's GERD and irritable bowel syndrome (IBS) symptoms were not related to military service, noting that, while there were two episodes of infectious diarrhea in service, they were associated with known etiologies and resolved.  The examiner also noted that the Veteran's statement that his symptoms had been present since 1997 was not supported by the medical records, as the August 2007 record reflects symptoms for six to eight months with no other records showing complaints of GERD between 1997 and 2007.  The VA examiner also noted that, despite the Veteran's description of the severity of his symptoms, he has never sought medical attention for those symptoms and has no diagnostics consistent with either diagnosis.  

The Board finds that the October 2006 VA examination was adequate for evaluation purposes, as it appears the VA examiner was aware of all relevant facts based upon his review of the claims file, interview of the Veteran, and physical examination.  In addition, the VA examiner did not misstate any relevant fact and there is no contradicting medical evidence or opinion of record.  Therefore, the Board finds that the October 2006 VA medical opinion is the most competent, credible, and probative evidence of record regarding whether the Veteran's current digestive system disability is likely related to service.  

In evaluating this claim, the Board has considered the Veteran's statements asserting a nexus between his current gastrointestinal disability and active service.  While the Veteran is competent to report his symptoms and when they began, his statements have been deemed not credible given the other evidence of record and the facts in this case do not present a situation where lay evidence is considered competent to establish a nexus between the Veteran's current digestive system disability and his military service.  Indeed, there is no credible evidence of a chronic digestive system disability manifested in service or credible evidence of continued symptoms since service.  See Davidson, supra.  

Instead, the evidentiary record contains competent, credible, and probative evidence from a medical professional who, based upon examination of the Veteran, review of the claims file, and his medical expertise, determined that the Veteran's current digestive system disability is not related to his military service, to which the Board ascribes greater probative value.  

In sum, the Board finds that the preponderance of the most competent, credible, and probative evidence does not attribute the Veteran's current digestive system disability to his military service.  Indeed, the STRs do not reflect that the Veteran's in-service treatment for symptoms involving his digestive system resulted in a chronic disability, there is no competent lay or medical evidence of continued digestive problems following service, the post-service treatment records do not contain any indication that the Veteran's current digestive system disability was incurred in or is otherwise related to his military service, and there is no medical evidence or opinion of record that establishes a nexus between the Veteran's current symptoms and his military service.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for a disability involving the digestive system, claimed as chronic heartburn and GERD, and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2008 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran and the evidentiary record.  In this regard, the Board finds significant that it appears all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In addition, the Veteran was afforded a VA examination in December 2006 in conjunction with this claim.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a disability involving the digestive system, claimed as chronic heartburn GERD, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


